DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The Terminal Disclaimer filed on 08/20/2021 is acknowledged and approved, and overcomes the non-statutory double patenting rejection of claims 1-9 of the invention. The double patenting rejection of the claims is withdrawn.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 lines 22-24 – process the position information received 
Authorization for this examiner's amendment was given in an interview with Robert A. Esposito on 12/08/2021.

Allowable Subject Matter
Claims 1-9 allowed.
The following is a statement of reasons for the indication of allowable subject matter.

Regarding claim 1, the prior art does not teach or suggest the claimed invention having “generate configuration information separate from the position information, the configuration information a ratio of an amount of the absolute position data in the predetermined amount of data during serial communication, and transmit, to the control device, the position information and the configuration information as a series of serial data or as separate serial data”, and a combination of other limitations thereof as recited in the claims.
Regarding to claims 2-9, the claims have been found allowable due to their dependencies to claim 1 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862